DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US Pub. 2010/0211588) (Eff filing date of app: 2/13/2009) (Hereinafter Jiang) in view of Dalmia et al (US Pat. 9,830,353) (Eff filing date of app: 2/27/2013) (Hereinafter Dalmia).

As to claim 1, 17, and 19, Jiang teaches a method, comprising: 
controlling a graphical user interface of a first device to display a search interface (see 
fig. 1, character 102, receive a sequence of input queries including a current query);  
receiving one or more keywords, via the search interface, from the first device (see fig. 1, 

determining, based upon the one or more keywords and a historical query database 
comprising a plurality of historical queries, a plurality of queries associated with the one or more  
keywords (see fig. 1, character 106 and p 5 and 23, historical search data);  
wherein: 
a first search session of the plurality of search sessions corresponds to one or more searches performed via a second device using one or more queries of the plurality of historical queries (see p. 16, search logs);  and 
a relationship score of the plurality of relationship scores is associated with a relationship between a query of the plurality of queries and the one or more keywords (see p. 61, frequent concept);  
analyzing the historical query database to determine a plurality of click rates associated with the plurality of queries (see fig. 1, character 106B and p. 33, click);  and 
generating, based upon the plurality of queries, the plurality of relationship scores and the plurality of click rates, a list of suggested queries associated with the one or more keywords (see fig. 1, character 110, suggestion candidate). 
Jiang does not expressly teach generating, based upon a plurality of search sessions associated with the plurality of historical queries, a plurality of relationship scores associated with the plurality of queries.
Dalmia teaches determining march type for query tokens, see abstract, in which he teaches generating, based upon a plurality of search sessions associated with the plurality of historical queries, a plurality of relationship scores associated with the plurality of queries (see col. 9, ln 20-27, keyword score).
Jiang by the teaching of Dalmia, because generating, based upon a plurality of search sessions associated with the plurality of historical queries, a plurality of relationship scores associated with the plurality of queries, would enable the method to get the top candidates for the user and get a more relevant answer.
 
As to claim 2, 18, and 20, Jiang as modified teaches the method comprising: 
ranking the plurality of queries based upon the plurality of relationship scores and the plurality of click rates to generate a plurality of rankings associated with the plurality of queries, wherein the generating the list of suggested queries is performed based upon the plurality of rankings (see Jiang, p. 57, ranked list). 
 
As to claim 3, Jiang as modified teaches wherein the list of suggested queries comprises a first suggested query above a second suggested query based upon a first ranking of the first suggested query being higher than a second ranking of the second suggested query (see p. 69, example 3, ranked list). 
 
As to claim 4, Jiang as modified teaches the method comprising: presenting, via the search interface, one or more suggested queries of the list of suggested queries (see fig. 5, character 542, Monitor). 
 
As to claim 5, Jiang as modified teaches the method comprising: determining that one or more rankings associated with one or more suggested queries of the list of suggested queries 
 
As to claim 10, Jiang as modified teaches the method of claim 1, comprising: removing queries from the plurality of queries responsive to determining that the queries are associated with relationship scores that do not meet a threshold relationship score (see Jiang, p 54, does that not meet the threshold are removed). 
 
As to claim 11, Jiang as modified teaches wherein the one or more keywords correspond to a query, the method comprising: presenting, via the search interface, a plurality of search results corresponding to a plurality of web pages associated with the one or more keywords (see Jiang, p. 1, search results). 
 
As to claim 12, Jiang as modified teaches wherein the one or more keywords correspond to a query, the method comprising: generating a first set of search results based upon the one or more keywords (see Jiang, p. 1, search results);  
generating a second set of search results based upon the list of suggested queries (see Jiang, p. 1, query suggestion);  and 
presenting, via the search interface, a plurality of search results corresponding to a plurality of web pages, wherein the plurality of search results comprises the first set of search results associated with the one or more keywords and the second set of search results associated with the list of suggested queries (see Jiang, p. 3, pair of queries, combine results). 

training a machine learning model using a plurality of sequences of queries associated with the plurality of search sessions, wherein the plurality of sequences of queries are associated with the one or more keywords (see Jiang, p. 44, clustering). 
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Dalmia as applied to claims 1-5, 10-12, 14, and 17-20 above, and further in view of Edlund et al (US Pat 6,546,388) (Hereafter Edlund).

As to claim 13, Jiang teaches wherein the one or more keywords correspond to a query, the method comprising: generating a plurality of search results corresponding to a plurality of web pages associated with the one or more keywords (see p.1, search results and world wide web).  
Jiang does not expressly teach ranking the plurality of search results based upon at least one of the plurality of rankings or the list of suggested queries to generate a second plurality of rankings associated with the plurality of search results;  
generating a ranked list of search results based upon the plurality of search results and the second plurality of rankings;  and presenting, via the search interface, the ranked list of search results. 
Edlund teaches metadata search results ranking system, in which he teaches, ranking the plurality of search results based upon at least one of the plurality of rankings or the list of 
generating a ranked list of search results based upon the plurality of search results and the second plurality of rankings;  and presenting, via the search interface, the ranked list of search results (see fig 4, character 0407-0409, after ranking is presented to the user). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Jiang by the teaching of Edlund because ranking the plurality of search results based upon at least one of the plurality of rankings or the list… would enable the method to provide the most relevant search result to the user.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Dalmia as applied to claims 1-5, 10-12, 14, and 17-20 above, and further in view of Imig et al (US Pub 2011/0225192) (Hereafter Imig).

As to claim 15, Jiang does not expressly teach wherein the plurality of relationship scores is generated using the machine learning model.
Imig teaches auto detection of historical search content, see abstract, in which he teaches  wherein the plurality of relationship scores is generated using the machine learning model (see p. 38, “query contexts by relatedness scores and machine learning”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Jiang by the teaching of Imig, because wherein the plurality of relationship scores is generated using the machine learning model, would enable the 
 
As to claim 16, Jiang as modified (see motivation on claim 15) teach wherein the list of suggested queries is generated using the machine learning model (see Imig, p. 38, “query contexts by relatedness scores and machine learning”).

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164